COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Case number:              01-13-00783-CV

Style:                    In re Susan Bailey-Newell, Margaret Van Bree, Lisa May
                          Evans, and St. Luke’s Health System, Relators

                          Original Proceeding on Petition for Writ of Mandamus
                          from Cause No. 1035474 in the County Court at Law No.
                          3 of Harris County, Texas, the Hon. Lamar McCorkle
                          presiding.

       On September 11, 2013, relators, Susan Bailey-Newell, Margaret Van Bree,
Lisa May Evans, and St. Luke’s Health System, filed a petition for writ of
mandamus and an “Emergency Motion for Temporary Relief.” Relators’
emergency motion is granted. The August 30, 2013 order, which compels
depositions and production of documents by relators, is stayed. The stay is
effective until this mandamus proceeding is finally decided. Any party may file a
motion for reconsideration of the stay. See TEX. R. APP. P. 52.10(c).

      It is further ordered that real party in interest file a response to the petition
for writ of mandamus by September 30, 2013. See TEX. R. APP. P. 52.8(b)(1).


Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: September 12, 2013